Citation Nr: 0926384	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-16 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, 
California 


THE ISSUES

1.  Timeliness of the Notice of Disagreement with the July 
2004 decision that denied reimbursement for medical expenses 
incurred in connection with private medical services for the 
appellant on June 10, 2003.  

2.  Entitlement to payment of or reimbursement by the 
Department of Veterans Affairs (VA) for medical expenses 
incurred in connection with private medical services for the 
appellant on June 10, 2003.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The RO has reported that the appellant served from October 
1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Medical Center in Mare Island, 
California. 

The appellant had a Videoconference hearing before the 
Veterans Law Judge in June 2009.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of reimbursement for 
medical expenses incurred at the Contra Costa Regional 
Medical Center (CCRMC) on June 10, 2003.  

A June 10, 2003 VA outpatient treatment record noted that the 
appellant complained of chest/abdominal pain.  The appellant 
reported that when she woke up she had severe chest/abdominal 
pain 5/10.  The appellant was instructed to go to CCRMC.  It 
was noted that the patient was cautioned that she may be 
responsible for cost of care at non-VA facility.  An 
emergency department record from CCRMC on June 10, 2003 noted 
that the appellant complained of abrupt onset of feeling 
dizzy, weak and nauseated.  She denied other medical 
complaints including abdominal pain.  It was noted that she 
was initially short of breath but such resolved 
spontaneously.  On examination, the appellant was initially 
ill-appearing but non-toxic.  Chest x-ray revealed right-
sided atelectasis, no focal infiltrates or other 
abnormalities.  An impression was given of viral acute 
gastroenteritis and musculoskeletal right chest wall pain.  

In July 2004, the authorizing physician commented that the 
appellant's claim should be denied because a VA facility was 
available.  It was noted that the treatment was not for a 
service connected disability or adjunct to a service 
connected disability, and that the treatment received was not 
received for an emergent/life threatening condition.

In July 2004, the payment of unauthorized medical expenses 
for services rendered by the CCRMC on June 10, 2003 was 
denied.  The RO found that VA facilities were feasibly 
available.  The record shows a notation that a NOD was filed 
in March 2007.  However, the NOD is not of record.  In the 
April 2007 Statement of the Case (SOC), the RO reiterated 
that the appellant's claim was denied.  It was found that the 
treatment rendered to the appellant was available at a VA 
facility and the appeal was not timely filed.  

The Board is of the opinion that a remand is necessary before 
the issues can be decided.  Here, it appears that the RO has 
cited timeliness as a reason to deny the appellant's claim 
but they have not provided the appellant with the applicable 
laws and regulations regarding timeliness of appeals.  The 
Board also finds that a remand is warranted to gather more 
documentation relating to the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Supplemental 
Statement of the Case (SSOC) that 
addresses the timeliness of the appeal.  
The SSOC should include all appropriate 
laws and regulations regarding timeliness 
of appeals.  

2.  The AOJ should acquire documentation 
of service and  include in the record 
requests for payments.  The AOJ should get 
records from the San Francisco VA and 
Martinez .  Also, contact CCRMC and ask 
them when they submitted the claim.  (The 
AOJ should provide copies of all pertinent 
documents that allowed them to make a 
determination). 

3.  The AOJ should address the 
applicability of the Millennium Health 
Care Act.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




